Citation Nr: 0704669	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to August 25, 
2003, for a 10 percent evaluation for herpes progenitalis.

2.  Restoration of a disability evaluation of 10 percent for 
herpes progenitalis from October 1, 1972.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1959.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that assigned a 10 percent disability 
evaluation for the service-connected herpes progenitalis, 
effective from August 25, 2003.   

In September 2005, the Board noted that the veteran had filed 
a notice of disagreement in September 1972 with the July 1972 
rating decision of the RO in Los Angeles, California, that 
had reduced the evaluation of his herpes progenitalis from 10 
percent to a noncompensable level, effective from October 1, 
1972.  As the RO had not issued a statement of the case, the 
appeal was remanded for that action.  A statement of the case 
was issued on August 31, 2006 and the veteran filed a timely 
substantive appeal on October 16, 2006.  The case has been 
returned to the Board and is ready for further review.

In his February 2007 argument the veteran's representative 
discussed the issue of entitlement to service connection for 
a bilateral foot condition.  This matter is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  A December 1960 rating decision granted service 
connection and assigned a 10 percent disability rating for 
recurrent herpes progenitalis.

2.  The 10 percent rating for recurrent herpes progenitalis 
remained in effect until a July 1972 rating decision reduced 
the evaluation to a noncompensable rating effective from 
October 1, 1972.  

3.  The record does not demonstrate, at the time the RO 
reduced the 10 percent evaluation assigned the veteran's 
recurrent herpes progenitalis, that there had been sustained 
material improvement in the disability.  

4.  The issue of entitlement to an effective date prior to 
August 25, 2003, for a 10 percent evaluation for herpes 
progenitalis is moot.


CONCLUSIONS OF LAW

1.  The veteran is entitled to restoration of the 10 percent 
evaluation for herpes progenitalis from the date of 
reduction.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.105, 3.344 (1972).  

2.  The claim of entitlement to an effective date prior to 
August 25, 2003, for a 10 percent evaluation for herpes 
progenitalis is dismissed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of a Disability Evaluation of 10 percent for 
Herpes Progenitalis from October 1, 1972.

Disabilities which have not become stabilized and are likely 
to improve may be reevaluated upon reexaminations which 
disclose improvement that warrants a reduction in rating. 38 
C.F.R. § 3.344(c).  Prior to reducing a rating, however, VA 
must comply with the applicable regulatory criteria.  
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 585, 595 (1991).  


In 1972, the applicable regulation provided that when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from the date of 
notice to the payee expires.  The veteran will be notified at 
his latest address of record of the action taken and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence.  38 C.F.R. 
§ 3.104(e) (1972).  

In this case, a 10 percent disability rating for recurrent 
herpes progenitalis was established from January 1, 1960, 
pursuant to a December 1960 rating.  The 10 percent rating 
remained in effect until a reduction to a noncompensable 
rating was effectuated by a July 1972 rating.  The veteran 
was informed of the reduction by a letter dated July 19, 
1972, and informed that he could submit additional evidence 
tending to show that the reduction should not be made, the 
best type of evidence to submit, and that he had 60 days in 
which to submit his evidence or the reduction would be 
effectuated to noncompensable effective from October 1, 1972.  
Thus proper notice was given to the veteran.  He responded 
requesting an examination; however no additional evidence was 
submitted and the reduction was effectuated.  

Thus, the record shows the RO to have complied with the 
procedural requirements of 38 C.F.R. § 3.105(e), and the 
issue for the Board is whether the veteran's skin disorder in 
fact improved during the period from 1960 to 1972.  

A rating that has been in effect for five years or more 
cannot be reduced without observance of the requirements of 
38 C.F.R. §§ 3.344 (a) & (b).  In 1972, the provisions of 38 
C.F.R. 3.344(a) provided that:

It is essential that the entire record of 
examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination 
is full and complete, including all special 
examinations indicated as a result of general 
examination and the entire case history. ... 
Examinations less full and complete than those on 
which payments were authorized or continued will not 
be used as a basis of reduction.  Ratings on account 
of diseases subject to temporary or episodic 
improvement, e.g., ... many skin diseases, etc., will 
not be reduced on any one examination, except in 
those instances where all the evidence of record 
clearly warrants the conclusion that sustained 
improvement has been demonstrated. ... Moreover, though 
material improvement in the physical or mental 
condition is clearly reflected, the rating agency 
will [consider] whether the evidence makes it 
reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.

In 1972, the provisions of 38 C.F.R. § 3.344(b) were as 
follows:

If doubt remains, after according due consideration 
to all the evidence developed by the several items 
discussed in paragraph (a) of this section, the 
rating agency will continue the rating in effect, 
citing the former diagnosis with the new diagnosis in 
parentheses, and following the appropriate code there 
will be added the reference "Rating continued pending 
reexamination ---- months from this date, § 3.344."

The 10 percent rating in this case was in effect from 1960 to 
1972, more than 5 years, and thus the provisions of 38 C.F.R. 
§§ 3.344(a) & (b), pertaining to stabilization of disability 
ratings, apply.  38 C.F.R. § 3.344(c).  A rating will not be 
reduced unless sustained improvement has been demonstrated; 
and the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 
Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413, 
416 (1993).

VA is required to establish, by preponderance of evidence and 
in compliance with 38 C.F.R. § 3.344(a), that a rating 
reduction was warranted.  Kitchens v. Brown, 7 Vet. App. 320 
(1995).  Where a rating is reduced without observance of 
applicable law and regulations, such rating is void ab 
initio. Id.; Brown v. Brown, 5 Vet. App. 413 (1993); 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 (1992).

At the time of the rating reduction, the April 1972 VA 
examination report was the only evidence associated with the 
claims file since the October 1960 VA examination upon which 
the 10 percent rating was assigned.  The April 1972 
examination report was the sole basis for the reduction of 
the veteran's 10 percent rating for his skin condition.  The 
October 1960 examination report showed on genitourinary 
examination that the veteran "appeared to have residuals of 
herpes progenitalis".  The April 1972 examination report 
indicated that herpes progenitalis was not found.  However, 
the competent evidence does not reflect that material 
improvement associated with the veteran's skin condition 
would be maintained under the conditions of ordinary life.  
In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
skin disorder was cyclical in the manifestation of its 
symptoms.  The Court held that VA must conduct an examination 
during the active stage of the disease.  Ardison v. Brown, 6 
Vet. App. 405, 408 (1994).  In so holding, the Court stated: 
"It is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed". Id. at 407 (quoting Bowers v. Derwinski, 
2 Vet. App. 675, 676 (citing 38 C.F.R. § 4.1 (1991)).  Thus, 
a skin disorder is subject to temporary and episodic 
improvement and cannot be reduced on any one examination, 
except where all evidence warrants a conclusion of sustained 
improvement and that such improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  
This is not shown in the evidence of record.  

The Board, therefore, finds that the reduction fails to 
comply with the rule set forth in Kitchens.  That is, the RO 
did not, and could not, make a finding regarding whether it 
was reasonably certain that any improvement of the veteran's 
skin disorder would be maintained under the conditions of 
ordinary life based on a single examination.  See Id.  When 
an RO makes a rating reduction without following the 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).  The Board has found that 
the instant rating reduction failed to follow the 
requirements of 38 C.F.R. § 3.344(a).

The rating reduction is therefore void as a matter of law, 
and the 10 percent disability evaluation assigned is 
restored, as a matter of law, effective the date of the 
reduction.

Effective Date Prior to August 25, 2003, for a 10 Percent 
Evaluation for Herpes Progenitalis.

The veteran seeks an effective date prior to August 25, 2003 
for the 10 percent evaluation for his recurrent herpes 
progenitalis.  However, as discussed above, the Board has 
granted restoration of a disability evaluation of 10 percent 
for herpes progenitalis from October 1, 1972.  As such, the 
10 percent evaluation has been in effect since the grant of 
service connection.  Therefore, the issue of entitlement to 
an effective date prior to August 25, 2003, for a 10 percent 
evaluation for herpes progenitalis is moot, and this aspect 
of the appellant's claim is dismissed.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Although the statement of the case in this matter as to the 
issue regarding restoration did not contain the pertinent 
laws and regulations, there is no prejudice to the veteran in 
deciding the claim at this time.  VA has satisfied its duty 
to notify and assist to the extent necessary to allow for a 
grant of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Additionally, he was provided with notice 
compliant with Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim in March 2006.  


ORDER

Restoration of a disability evaluation of 10 percent for 
herpes progenitalis from October 1, 1972 is granted, subject 
to the applicable provisions governing payment of monetary 
awards.  

The claim for entitlement to an effective date prior to 
August 25, 2003, for a 10 percent evaluation for herpes 
progenitalis is dismissed.  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


